I must respectfully dissent from the decision reached by the majority in this case.
In accordance with this court's previous decision in Spence v.Westfield National Insurance Company (Sept. 2, 1998), Monroe App. No. 797, unreported (Spence I), I find it unnecessary to revisit the issues set forth in the present case, as such issues are analogous to those reviewed and ruled upon by this court inSpence I. (See also, dissenting opinion in Spence, et al. v.National Mutual Insurance Company, et al. (June 30, 1999), Consolidated Monroe App. Nos. 812, 803, 804, unreported). Accordingly, I would find that the trial court erred in denying appellants' motion for summary judgment and in granting appellee's motion for summary judgment. Therefore, I would reverse the decision of the trial court and remand for further proceedings.
APPROVED:
                             ______________________________ EDWARD A. COX, PRESIDING JUDGE